t c summary opinion united_states tax_court dennis w farley jr and janice j farley petitioners v commissioner of internal revenue respondent docket no 7920-01s filed date dennis w farley jr and janice j farley pro_se dennis r onnen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority in the notice_of_deficiency respondent determined the following deficiencies in federal income taxes against petitioners for the years indicated year deficiency dollar_figure big_number big_number the sole issue for decision is whether petitioners are liable for the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 for the years at issue and more particularly whether the distributions in question constitute part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee within the intent and meaning of sec_72 some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof respondent also determined that a dollar_figure loan to petitioners from one of their qualified_plans during constituted a deemed_distribution under sec_72 and was also subject_to the additional tax under sec_72 petitioners did not challenge that adjustment at trial consequently the court considers that adjustment as conceded by petitioners petitioners’ legal residence at the time the petition was filed was albuquerque new mexico dennis w farley jr petitioner was born date in date he retired from united missouri bank in kansas city where he had been employed for more than years at the time of his retirement petitioner wa sec_52 years of age upon retirement petitioner received lump-sum_distributions from qualified_pension and profit-sharing accounts totaling dollar_figure these funds were timely rolled over into self-directed individual_retirement_accounts ira accounts pursuant to sec_402 during petitioner commenced receiving periodic distributions from his ira accounts petitioner calculated the amount of his periodic distributions by first calculating an amortized growth rate of his ira accounts based on a life expectancy of years after determining the projected growth of the accounts over this period petitioner concluded he could withdraw or receive distributions from his accounts of dollar_figure annually he rounded paragraph of the stipulation states that petitioner retired from united missouri bank in however petitioner testified that the actual date was date the court is not bound by a stipulation of fact that appears contrary to the facts disclosed by the record rule e 994_f2d_1542 11th cir affg tcmemo_1991_636 115_tc_135 the difference in the dates is not material to the issue in this case this figure to dollar_figure the amortized growth rate petitioner used to determine the value of his account sec_30 years hence wa sec_29 percent per year the sole purpose of this process was to determine the maximum amount that could be distributed to petitioner from his qualified_plans that would avoid imposition of the 10-percent additional tax under sec_72 and would satisfy the provisions of sec_72 petitioner used the 29-percent annual growth rate by analyzing the performances of various mutual funds and their rates of return over a given period of years from a group of funds he selected seven mutual funds in which he would invest his ira account funds using rates of return for these funds that he obtained from the internet petitioner took the cumulative return of each of the seven funds which he divided by the relevant number of years to arrive at that fund’s average annual return he used data dating back years for five of the funds years for one fund and year for another fund petitioner then added up these averages and divided by seven resulting in an overall average annual return of dollar_figure percent at trial petitioner introduced a schedule based on an assumed life expectancy of years for purposes of calculating his periodic distribution amount however respondent pointed out and petitioner did not dispute that petitioner actually used a life expectancy factor of years as set forth in table v of sec_1_72-9 income_tax regs respondent did not challenge petitioner’s use of a life-expectancy factor of years for the seven funds petitioner reduced that figure to percent to allow for a margin of error he used 5-year rates of return where available even when a fund had been in existence longer because as he stated i figured a five-year return was reasonable for my purposes you know simply because the markets change considerably over time petitioner began making monthly withdrawals out of his qualified accounts based on these calculations he received distributions of dollar_figure in dollar_figure in and dollar_figure in petitioner admitted that the distribution of dollar_figure was in error and he corrected that error by reducing his distribution to dollar_figure the following year which year is not before the court in subsequent years petitioner resumed his scheduled periodic distributions of dollar_figure per year on their federal_income_tax returns for and petitioners reported the periodic distributions as income the deemed_distribution of dollar_figure in was also reported as income on their return respondent thereafter determined that the distributions were subject_to the 10-percent additional tax under sec_72 petitioner contends that the additional tax is not owed because the distributions were part of a series of substantially equally periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 petitioners must prove they are not liable for the 10-percent additional tax rule a 290_us_111 sec_72 does not provide how to determine or calculate a series of substantially_equal_periodic_payments to qualify for the exception however the irs has provided three permissible methods for calculating such a series irs notice_89_25 q a-12 1989_1_cb_662 petitioner chose the second of the three methods known as the fixed amortization_method revrul_2002_62 2002_42_irb_710 the fixed amortization_method involves amortizing a taxpayer’s ira account balance over the account owner’s life expectancy at an interest rate that does not exceed a reasonable rate of interest on the date that payments commence irs notice_89_25 q a-12 c b supra pincite the parties agree that the fixed amortization_method provided in irs notice_89_25 is a permissible way to calculate a series of substantially_equal_periodic_payments sec_7491 under certain circumstances places the burden_of_proof on respondent with respect to a taxpayer’s liability for taxes in court proceedings arising in connection with examinations commencing after date in this case the examination of petitioners’ returns commenced before the effective date therefore the burden remains with petitioners although the court is not bound by irs notice_89_25 1989_1_cb_662 its methodology will be applied based on the continued respondent determined that petitioner did not use a reasonable rate of interest in calculating the amortizable growth of his qualified_plan accounts respondent also contends that even if the interest growth rate used was reasonable the dollar_figure distribution in one year impermissibly modified a series of payments that were required to be substantially equal in order to escape the additional tax the fixed amortization_method utilized by petitioner requires that a taxpayer use a reasonable rate of interest in calculating a schedule of substantially equal payments respondent argued that petitioner’s rate of interest of percent was not reasonable because of three fallacies summarized as follows petitioner miscalculated the average annual return of the seven funds high short-term returns cannot be sustained over a longer period and past performance is not predictive of future performance rejecting petitioner’s methodology respondent recalculated the average annual returns of the seven funds used by petitioner respondent determined continued agreement of the parties respondent argued that by taking the cumulative return of each fund and dividing it by the relevant number of years to arrive at an average annual return petitioner ignored the effects of compounding and overstated each fund’s rate of return that the funds in question had an average rate of return of dollar_figure percent rather than the dollar_figure percent claimed by petitioner petitioner admitted at trial to having made the computational errors claimed by respondent in calculating the average rates of return however he argued that he did not intend for the money in his ira accounts to remain invested in those seven funds indefinitely rather he intended to maintain investments in funds that were performing to his satisfaction he stated i don’t leave the money in the same mutual_fund all the time i move it to whoever is doing the best job at any given time money is portable so i can take it out of fund a and put it in fund b he further explained the idea is to stay on top of the situation enough so you move your money to the funds that are performing petitioner also admitted that the funds he selected in did not all continue to earn a rate of return higher than percent however he argued that such a rate was still sustainable and gave current examples of high performance funds at trial petitioner was invested in only one of the original seven funds considered in calculating the periodic withdrawal amount he attributed this to having followed the approach of moving money around when necessary to maximize his rate of return to try to attain the growth-rate percentage used in calculating the amount of allowable distribution that could be made each year the court agrees with respondent that petitioner did not use a reasonable growth rate in calculating the periodic distributions neither party cited any case law directly on point that would establish a means by which a reasonable growth rate can be determined to calculate a series of substantially_equal_periodic_payments within the meaning of sec_72 however with reference to the fixed amortization_method irs notice_89_25 cites one example that assumes that an interest rate of percent is reasonable for a 50-year old individual with a life expectancy of the record fails to persuade the court that a 21-percent departure from this example is reasonable petitioner’s age at the time of the first distribution was approximately and his life expectancy wa sec_30 years these factors are comparable to the example in irs notice_89_25 the interest rate petitioner used differed significantly in effect his use of such a generous growth rate would allow premature distributions in contravention of the legislative purpose underlying the sec_72 tax namely to discourage premature distributions from ira’s 111_tc_250 although petitioner presented evidence to establish the basis upon which he arrived at the chosen growth rate that evidence fails to establish that such a rate was reasonable within the intent and meaning of sec_72 because petitioner’s interest rate was not reasonable the 10-percent additional tax is due on the periodic distributions the court finds it unnecessary to address respondent’s alternative contention that the annual distributions to petitioner were not equal reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
